     Case 3:18-cv-01479-AVC Document 19 Filed 10/09/18 Page 1 of 10



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

SECURITIES AND EXCHANGE            :
COMMISSION,                        :
   plaintiff,                      :
                                   :
v.                                 :
                                   :     18-cv-1479 (AVC)
TANGOE, INC.,                      :
ALBERT R. SUBBLOIE,                :
GARY R. MARTINO,                   :
DONALD J. FARIAS, AND              :
THOMAS H. BEACH,                   :
   defendants.                     :

         FINAL JUDGMENT AS TO DEFENDANT GARY R. MARTINO

     The Securities and Exchange Commission having filed a

complaint and defendant Gary R. Martino having entered a general

appearance; consented to the court’s jurisdiction over the

defendant and the subject matter of this action; consented to

entry of this final judgment without admitting or denying the

allegations of the complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph IX); waived

findings of fact and conclusions of law; and waived any right to

appeal from this final judgment:

                                  I.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from

violating Section 17(a)(3) of the Securities Act of 1933 (the

“Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of


                                   1
     Case 3:18-cv-01479-AVC Document 19 Filed 10/09/18 Page 2 of 10



any security by the use of any means or instruments of

transportation or communication in interstate commerce or by use

of the mails, directly or indirectly to engage in any

transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

     (a)   the defendant’s officers, agents, servants, employees,

           and attorneys; and

     (b)   other persons in active concert or participation with

           the defendant or with anyone described in (a).

                                  II.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from aiding

and abetting any violation of Section 13(a) of the Exchange Act

[15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11 and 13a-13

promulgated thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1.

240.13a-11, and 240.13a-13] by knowingly or recklessly providing

substantial assistance to an issuer that files with the

commission any information, document, or report required to be

filed with the commission pursuant to Exchange Act Section 13(a)


                                   2
     Case 3:18-cv-01479-AVC Document 19 Filed 10/09/18 Page 3 of 10



and the rules and regulations promulgated thereunder, which

contains any untrue statement of a material fact, which omits to

state any material fact necessary in order to make the

statements made, in light of the circumstances under which they

were made, not misleading, or which omits to disclose any

information required to be disclosed.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

     (a)   the defendant’s officers, agents, servants, employees,

           and attorneys; and

     (b)   other persons in active concert or participation with

           the defendant or with anyone described in (a).

                                 III.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from

violating of Exchange Act Rule 13a-14[17 C.F.R. § 240.13a-14] by

signing a certification required under this rule knowing that

such certification is false or misleading.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the




                                   3
     Case 3:18-cv-01479-AVC Document 19 Filed 10/09/18 Page 4 of 10



foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

     (a)   the defendant’s officers, agents, servants, employees,

           and attorneys; and

     (b)   other persons in active concert or participation with

           the defendant or with anyone described in (a).

                                  IV.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from aiding

and abetting any violation of Section 13(b)(2)(A) of the

Exchange Act [15 U.S.C. § 78m(b)(2)(A)] by knowingly, or acting

severely recklessly, providing substantial assistance to an

issuer that fails to make and keep books, records, and accounts,

which, in reasonable detail, accurately and fairly reflected the

transactions of the issuer.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

     (a)   the defendant’s officers, agents, servants, employees,

           and attorneys; and

     (b)   other persons in active concert or participation with

           the defendant or with anyone described in (a).


                                   4
     Case 3:18-cv-01479-AVC Document 19 Filed 10/09/18 Page 5 of 10



                                  V.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from aiding

and abetting any violation of Section 13(b)(2)(B) of the

Exchange Act [15 U.S.C. § 78m(b)(2)(B)] by knowingly, or acting

severely recklessly, providing substantial assistance to an

issuer that fails to devise and maintain a system of internal

accounting controls sufficient to reasonably assure that

transactions were recorded and financial statements were

prepared in conformity with generally accepted accounting

principles.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

     (a)   the defendant’s officers, agents, servants, employees,

           and attorneys; and

     (b)   other persons in active concert or participation with

           the defendant or with anyone described in (a).

                                  VI.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from

violating, directly or indirectly, Exchange Act Rule 13b2-2 [17

                                   5
     Case 3:18-cv-01479-AVC Document 19 Filed 10/09/18 Page 6 of 10



C.F.R. § 240.13b2-2] by making or causing to be made a

materially false or misleading statement, or by omitting to

state, or causing another person to omit to state, any

material fact necessary in order to make statements made, in

light of the circumstances under which such statements were

made, not misleading, to an accountant in connection with:

     (a)   any required audit, review or examination of the

           financial statements of an issuer; or

     (b)   the preparation or filing of any document required to

           be filed with the commission.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

     (a)   the defendant’s officers, agents, servants, employees,

           and attorneys; and

     (b)   other persons in active concert or participation with

           the defendant or with anyone described in (a).

                                 VII.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

defendant shall pay a civil penalty in the amount of $50,000 to

the Securities and Exchange Commission pursuant to Section 20(d)

of the Securities Act [15 U.S.C. §77t(d)] and Section 21(d)(3)


                                   6
     Case 3:18-cv-01479-AVC Document 19 Filed 10/09/18 Page 7 of 10



of the Exchange Act [15 U.S.C. §78u(d)(3)]. The defendant shall

make this payment pursuant to the terms of the payment schedule

set forth in paragraph VII below after entry of this final

judgment. The defendant may transmit payment electronically to

the commission, which will provide detailed ACH transfer/Fedwire

instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. The defendant may also

pay by certified check, bank cashier’s check, or United States

postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

     Enterprise Services Center

     Accounts Receivable Branch

     6500 South MacArthur Boulevard

     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this court; Gary R. Martino as

a defendant in this action; and specifying that payment is made

pursuant to this final judgment. The defendant shall

simultaneously transmit photocopies of evidence of payment and

case identifying information to the commission’s counsel in this

action. By making this payment, the defendant relinquishes all

legal and equitable right, title, and interest in such funds and

no part of the funds shall be returned to the defendant. The

                                   7
     Case 3:18-cv-01479-AVC Document 19 Filed 10/09/18 Page 8 of 10



commission shall send the funds paid pursuant to this final

judgment to the United States Treasury. The defendant shall pay

post-judgment interest on any delinquent amounts pursuant to 28

U.S.C. § 1961.

                                 VIII.

     Gary R. Martino shall pay the total of penalty due of

$50,000 in two installments to the commission according to the

following schedule: (1) $25,000 within 180 days of entry of this

final judgment; (2) $25,000 within 364 days of entry of this

final judgment. Payments shall be deemed made on the date they

are received by the commission and shall be applied first to

post judgment interest, which accrues pursuant to 28 U.S.C. §

1961 on any unpaid amounts due after 14 days of the entry of

final judgment. Prior to making the final payment set forth

herein, Gary R. Martino shall contact the staff of the

commission for the amount due for the final payment. If Gary R.

Martino fails to make any payment by the date agreed and/or in

the amount agreed according to the schedule set forth above, all

outstanding payments under this final judgment, including post-

judgment interest, minus any payments made, shall become due and

payable immediately at the discretion of the staff of the

commission without further application to the court.




                                   8
     Case 3:18-cv-01479-AVC Document 19 Filed 10/09/18 Page 9 of 10



                                  IX.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

consent is incorporated herein with the same force and effect as

if fully set forth herein, and that the defendant shall comply

with all of the undertakings and agreements set forth therein.


                                  X.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely

for purposes of exceptions to discharge set forth in Section 523

of the Bankruptcy Code, 11 U.S.C. §523, the allegations in the

complaint are true and admitted by the defendant, and further,

any debt for disgorgement, prejudgment interest, civil penalty

or other amounts due by the defendant under this final judgment

or any other judgment, order, consent order, decree or

settlement agreement entered in connection with this proceeding,

is a debt for the violation by the defendant of the federal

securities laws or any regulation or order issued under such

laws, as set forth in Section 523(a)(19) of the Bankruptcy Code,

11 U.S.C. §523(a)(19).


                                  XI.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

court shall retain jurisdiction of this matter for the purposes

of enforcing the terms of this final judgment.


                                   9
     Case 3:18-cv-01479-AVC Document 19 Filed 10/09/18 Page 10 of 10



                                  XII.

     There being no just reason for delay, pursuant to Rule

54(b) of the Federal Rules of Civil Procedure, the clerk is

ordered to enter this final judgment forthwith and without

further notice.

     SO ORDERED this 4th day of October 2018 in Hartford,

Connecticut.



                           ______________/s/____________________
                           ALFRED V. COVELLO
                           UNITED STATES DISTRICT JUDGE




                                   10
